PRE-INTERVIEW COMMUNICATION


Claim Status
Claims 1-20 is/are pending.
Claims 1-5, 8-16 is/are rejected.
Claims 6-7, 17-20 are withdrawn from consideration.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-16) in the reply filed on 06/02/2022 is acknowledged.

Applicant’s election without traverse of Species (a)(i) (claims 4-5) in the reply filed on 06/02/2022 is acknowledged.

Claims 6-7, 17-20 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/02/2022.


#1 - Brief Explanation of Rejection
Claim(s): 1-2, 4-5, 8-10, 14-16
References: 
 	A - YAOI ET AL (US 2009/0047524)
	B - SPAHN ET AL (US 2017/0325862)
Rejection Statutory Basis: 103
Brief Explanation of Rejection: 
  	Reference A (YAOI ET AL ‘524) discloses the method of claim 1 (i.e., a method of forming can end stock comprising: applying a primer coating composition (comprising an aqueous coating composition containing (co)polyester, etc.) by conventional methods (e.g., dipping, spraying, etc.) on a first side of a metal substrate (e.g., aluminum, etc.) and curing to form a cured primer film; contacting and laminating a polymer film (e.g., PET film) to the cured primer film to form a laminated metal substrate. The polymer-laminated first side forms the inner-facing first side of the can end and a protective coating can be present on the outer-facing second side of the can end.  A conversion coating (e.g., chromium-based and/or phosphate-based, etc.) can be present on the metal strip prior to application of the primer film. (entire document, e.g., Figure1, etc.; paragraph 0001, 0009, 0014-0015, 0017, 0024, 0026, 0029-0030, 0047-0048, 0054, 0060-0066. etc.) However, Reference A does not disclose the recited annealing step.
 	Reference B (SPAHN ET AL ‘862) discloses that it is well known in the art to anneal polymer film (e.g., PET film) laminated metal substrates (e.g., AA5182 aluminum allow, etc.) at temperatures above the melting point of the polymer film (e.g., 250 ºC or higher) in order to render the polymer film amorphous and thereby reduce feathering and blushing, and/or improved acid resistance when used as can end stock. (paragraph 0002, 0008-0010, 0015, 0036-0037, 0039-0040, 0057, etc.)
 	Regarding claims 1-2, 4-5, 8-9, 15-16, it would have been obvious to apply a known post-lamination treatment (i.e., annealing) as disclosed in Reference B (SPAHN ET AL ‘862) to the laminated metal substrate of Reference A (YAOI ET AL ‘524) in order to reduce feathering and/or improve acid resistance when used to form can end components.  	Further regarding claims 1, 10, it is conventional to dry liquid coatings for effective brief periods prior to baking and curing in order to consolidate the coating and to minimize defects.  	  
 	Regarding claim 14, since the metal substrate is typically heated to 230 ºC prior to and/or during the contacting and laminating step, at least a portion of the polymer film during the contacting and laminating step would typically be heated to above 200 ºC for at least 1 sec during the contacting and laminating step.


#2 - Brief Explanation of Rejection
Claim(s): 11-13
References: 
 	A - YAOI ET AL (US 2009/0047524)
	B - SPAHN ET AL (US 2017/0325862)
 	C - MCMILLEN ET AL (US 6,689,831)
 	D - KARABIN ET AL (US 2010/0243108)
	E - MCMILLEN ET AL (US 5,052,421)

Rejection Statutory Basis: 103
Brief Explanation of Rejection: 
 	Reference A (YAOI ET AL ‘524) and Reference B (SPAHN ET AL ‘862) as relied upon in #1 above.
 	Reference C (MCMILLEN ET AL ‘831) discloses that it is well known to clean a metal substrate (e.g., aluminum, etc.) with an acidic solution and pretreat the cleaned metal substrate with a phosphate-containing composition, prior to application of a curable primer coating.  (line 4, col. 2 to line 2, col. 3; etc.)
 	Reference D (KARABIN ET AL ‘108) discloses the cleaning of aluminum substrates using one or more acids (e.g., sulfuric acid, hydrofluoric acid, etc. or mixtures thereof) prior to the application of conversion coating(s) (e.g., zirconium-based, chrome-based, etc.) (paragraph 0014, 0017-0019, etc.)
 	Reference E (MCMILLEN ‘421) discloses the cleaning and deoxidizing of aluminum substrates using an acid solution (e.g., comprising a mixture of sulfuric acid and hydrofluoric acid), prior to the application of a conversion coating (e.g., chromate-based, etc.) (line 3-14, 22-59, col. 2; line 4-14, col. 4; etc.)
 	Regarding claims 11-13, it would have been obvious to subject a metal substrate to known cleaning and deoxidation steps prior to application of known conversion coatings (e.g., chromate-based and/or phosphate-based, zirconium based, etc.) as suggested in References C (KARABIN ET AL ‘108) and D (KARABIN ET AL ‘108) and E (MCMILLEN ‘421) to form a treated metal substrate suitable for application of a primer coating as disclosed in Reference A (YAOI ET AL ‘524) in order to form a polymer film-laminated metal substrate with excellent corrosion-resistance.


#3 - Brief Explanation of Rejection
Claim(s): 1-5, 8-10, 14-15
References: 
 	N - EP 1239976 (NITOWSKI-EP ‘976)
 	F - KOBAYASHI ET AL (US 5,985,080)
	B - SPAHN ET AL (US 2017/0325862)
Rejection Statutory Basis: 103
Brief Explanation of Rejection: 
 	Reference N (NITOWSKI-EP ‘976) discloses a method of forming coated metal laminates comprising: applying a primer coating composition (comprising an aqueous coating composition containing vinyl phosphonic acid-acrylic acid copolymer) by conventional methods (e.g., dipping, spraying, etc.) on a first side of a metal substrate (e.g., aluminum, etc.) and curing to form a cured primer film; applying an additional organic polymer layer (e.g., using extrusion coating, etc.) to the cured primer film to form a coated metal substrate. (entire document, e.g., paragraph 0006, 0010, 0011-0014, 0016-0017, 0019-0020, etc.) However, Reference N does not disclose the recited polymer film lamination step or the recited annealing step.
 	Reference F (KOBAYSHI ET AL ‘080) discloses that it is well known in the art to extrusion coat (i.e., extrusion laminate) polymer films (e.g., PET film) onto primer-coated metal substrates (e.g., aluminum, such as A3004-H19, etc.) in order to form polymer film-coated metal substrates with high uniformity, high processibility, high adhesion, and/or high line speed. (line 1-20, col. 3; line 33-41, col. 4; line 61, col. 8 to line 65, col. 9; etc.)
 	Reference B (SPAHN ET AL ‘862) discloses that it is well known in the art to anneal polymer film (e.g., PET film) laminated metal substrates (e.g., AA5182 aluminum allow, etc.) at temperatures above the melting point of the polymer film (e.g., 250 ºC or higher) in order to render the polymer film amorphous and thereby reduce feathering and blushing, and/or improved acid resistance when used as can end stock. (paragraph 0002, 0008-0010, 0015, 0036-0037, 0039-0040, 0057, etc.)
 	Regarding claims 1-5, 8-9, it would have been obvious to apply a known polymer layer (e.g., PET as suggested in Reference F (KOBAYSHI ET AL ‘080)) to the primed surface of a metal substrate of Reference N (NITOWSKI-EP ‘976) in order to form useful polymer-coated metal substrates for known applications (e.g., stock materials for cans, etc.).
 	Further regarding claim 1, 15, it would have been obvious to apply a known post-lamination treatment (i.e., annealing) as disclosed in Reference B (SPAHN ET AL ‘862) to a polymer-coated metal laminate of Reference N (NITOWSKI-EP ‘976) in order to reduce feathering and/or improve acid resistance when used to form can end components. 
 	Further regarding claims 1, 10, it is conventional to dry liquid coatings for effective brief periods prior to baking and curing in order to consolidate the coating and to minimize defects.  
 	Regarding claim 14, since the polymer films of Reference F (KOBAYSHI ET AL ‘080) are molten when contacted and laminated to a metal substrate and since PET resins are typically have melting points above 200 ºC, polymer films applied in accordance with polymer films of Reference F (KOBAYSHI ET AL ‘080) to the primer-coated metal substrates of Reference N (NITOWSKI-EP ‘976) would typically have temperatures above 200 ºC for at least 1 sec during the contacting and laminating step.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

July 2, 2022

/Vivian Chen/
Primary Examiner, Art Unit 1787